Citation Nr: 1637360	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  12-08 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an increased initial rating for bilateral hearing loss, evaluated as noncompensably disabling before March 9, 2015, and as 10 percent disabling thereafter. 



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel




INTRODUCTION

The Veteran served on active duty from August 1961 to August 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran originally requested a hearing before the Board.  In September 2016, the Veteran, through his service representative, withdrew that request in writing.    38 C.F.R. § 20.704(e).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After review of the file, the Board has determined that further development is necessary.

VA treatment records dated in November 2011 and September 2013 indicate the Veteran's hearing acuity was evaluated to include puretone air and bone, word recognition, and tympanometry with acoustic reflexes.  However, the detailed audiological findings from such testing are not contained in the actual treatment reports of record and are not otherwise included in the claims file.  As such records contain relevant audiometric data, the specific results of such testing should be obtained on remand.  See 38 U.S.C.A. § 5103A (b) (West 2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).  Ongoing VA medical records should also be obtained.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain the actual numerical VA audiometric test results occurring on or near November 9, 2011 and September 13, 2013 and associate them with the claims file.  In addition, obtain updated VA treatment records.    If the records cannot be obtained, the file should be annotated to reflect such and the Veteran notified of such.

2.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

